                  Case 2:20-cv-00934-RSM Document 28 Filed 12/04/20 Page 1 of 2



                                                                 The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
   AMAZON.COM, INC., a Delaware corporation;
 9 and VALENTINO S.P.A., an Italian corporation,
                                                          No. 2:20-cv-00934 RSM
10
                                  Plaintiffs,             ORDER
11                                                        GRANTING UNOPPOSED
             v.                                           MOTION TO EXTEND
12                                                        DEADLINES FOR DEFENDANTS
                                                          TO RESPOND TO COMPLAINT
13 KAITLYN PAN GROUP, LLC f/k/a/ “JANE’S                  AND DEADLINES FOR RULE
   INTERNATIONAL TRADING, LLC”, a New                     26(F) CONFERENCE, INITIAL
14 York limited liability corporation; HAO PAN, an        DISCLOSURES, AND JOINT
   individual, and JOHN and/or JANE DOES 1-10,            STATUS REPORT
15
                              Defendants.
16

17           This matter having come on for consideration of Plaintiffs Amazon.com, Inc. and

18 Valentino S.p.A.’s Unopposed Motion to Extend Deadlines for Defendants to Respond to

19 Complaint and Deadlines for Rule 26(f) Conference, Initial Disclosures, and Joint Status Report

20 (the “Motion”), and for good cause shown, it is hereby ORDERED that:

21           The Motion is GRANTED. Defendants Kaitlyn Pan Group, LLC and Hao Pan shall have

22 until December15, 2020, to respond to Plaintiffs’ Complaint. The parties shall have until: (1)

23 January 4, 2021 to confer under FRCP 26(f); (2) January 11, 2021 to serve initial

24 disclosures under FRCP 26(a)(1); and (3) January 18, 2021 to file a joint status report under

25 FRCP 26(f) and LCR 26(f).

26 \\

27
     ORDER GRANTING UNOPPOSED MOTION
     TO EXTEND DEADLINES - 1                                                 Davis Wright Tremaine LLP
                                                                                      L A W O F FI CE S
     4841-7150-3059v.1 0051461-003279                                           920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main ꞏ 206.757.7700 fax
               Case 2:20-cv-00934-RSM Document 28 Filed 12/04/20 Page 2 of 2




 1           Dated this 4th day of December, 2020.

 2

 3

 4                                               A
                                                 RICARDO S. MARTINEZ
 5                                               CHIEF UNITED STATES DISTRICT JUDGE

 6

 7 Presented by:

 8
   DAVIS WRIGHT TREMAINE LLP
 9 Attorneys for Plaintiffs

10 By s/ Bonnie MacNaughton
   Bonnie MacNaughton, WSBA #36110
11 Nathan Rouse, WSBA #46433
   920 Fifth Avenue, Suite 3300
12
   Seattle, WA 98104-1604
13 Tel: (206) 622-3150
   Fax: (206) 757-7700
14 Email: bonniemacnaughton@dwt.com
           nathanrouse@dwt.com
15

16 ARENT FOX LLP
   Attorneys for Plaintiffs
17
   By s/ Katie Heilman
18 Michelle Mancino Marsh (admitted
   pro hac vice)
19 1301 Avenue of the Americas, 42nd Floor

20 New York, NY 10019
   Tel: (212) 484-3900
21 Email: michelle.marsh@arentfox.com

22 Anthony Lupo (admitted pro hac vice)
   Katie Heilman (admitted pro hac vice)
23 Laura Zell (admitted pro hac vice)

24 1717 K Street N.W.
   Washington, D.C. 20006
25 Tel: (202) 857-6000
   Email: anthony.lupo@arentfox.com
26         katie.heilman@arentfox.com
           laura.zell@arentfox.com
27
     ORDER GRANTING UNOPPOSED MOTION
     TO EXTEND DEADLINES - 2                                          Davis Wright Tremaine LLP
                                                                               L A W O F FI CE S
     4841-7150-3059v.1 0051461-003279                                    920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main ꞏ 206.757.7700 fax
